Citation Nr: 0116346	
Decision Date: 06/15/01    Archive Date: 06/19/01

DOCKET NO.  99-04 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased evaluation for post-operative 
residuals of osteochondritis of the left knee, currently 
evaluated as 30 percent disabling.

2.  Entitlement to an increased evaluation for post-operative 
residuals of osteochondritis of the right knee, currently 
evaluated as 30 percent disabling.

3.  Entitlement to a total rating for compensation purposes 
based on individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from August 1974 to March 
1977.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from an August 1998 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO), which denied entitlement to increased 
disability evaluations for post-operative residuals of 
osteochondritis of the left and right knees, each evaluated 
as 20 percent disabling.  This case also comes before the 
Board on appeal from a March 1999 rating decision, which 
denied entitlement to a total rating for compensation 
purposes based on individual unemployability.  

It is noted that the appellant was awarded increased 
evaluations for his service-connected post-operative 
residuals of osteochondritis of the left and right knees, 
from 20 to 30 percent disabling for each knee by a September 
1999 decision.  Because he continues to disagree with the 
current ratings assigned, the claims of increased ratings 
above 30 percent for these disabilities remain at issue on 
appeal.  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim 
remains in controversy where less than the maximum available 
benefits is awarded).

The appellant appeared at a hearing held at the RO on April 
12, 1999.  A transcript of that hearing has been associated 
with the record on appeal.

On February 21, 2001, a videoconference hearing was held 
before Bettina S. Callaway, who is the Board member making 
this decision and who was designated by the Chairman to 
conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b), (c) 
(West 1991 & Supp. 2000).  A transcript of that hearing has 
been associated with the record on appeal.

In a March 2000 rating decision, the RO found that claims of 
entitlement to service connection for bilateral carpal tunnel 
syndrome and a right shoulder disability, both claimed as 
secondary to post-operative residuals of osteochondritis of 
the left and right knees, were not well grounded.  Since that 
decision, however, the Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
enacted.  Unlike the version of the law in effect at that 
time, the VA is now charged with the duty to assist almost 
every claimant and with the duty to provide certain notices 
to claimants to assist them in pursuing the benefit sought.  
The new law further provides that a claim denied as not well 
grounded between July 14, 1999, and November 9, 2000, such as 
the bilateral carpal tunnel syndrome and right shoulder 
disability claims decided in March 2000, can be readjudicated 
under the provisions of the new law.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7(b), 114 
Stat. 2096, 2099-2100 (2000).  

While the new law provides that a claimant must request such 
a readjudication, the Veteran's Benefits Administration, as a 
matter of policy, has indicated that it will initiate 
readjudication where it learns of such cases.  Veteran's 
Benefits Administration Fast Letter 00-87 (Nov. 17, 2000).  
If the appellant did not perfect a timely appeal, the Board 
takes this opportunity to invite the veteran to file an 
application for readjudication and refers the bilateral 
carpal tunnel syndrome and right shoulder disability claims 
for readjudication to the RO.

In a January 1999 rating decision, the RO denied the 
appellant's claim of entitlement to adaptive equipment for an 
automobile.  The claim was denied because the appellant did 
not have ankylosis of one or both knees or one or both hips.  
In view of the Board's decision in this case, the claim of 
entitlement to adaptive equipment for an automobile is 
referred to the RO for appropriate development.

The appellant's claim of entitlement to service connection 
for a skin rash, claimed as secondary to his bilateral knee 
disabilities in his February 1999 VA Form 9, is referred to 
the RO for appropriate development.

The appellant's claim of entitlement to a total rating for 
compensation purposes based on individual unemployability 
will be addressed in the REMAND section of this decision.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained by 
the agency of original jurisdiction.

2.  The appellant is essentially confined to a wheelchair; 
his bilateral knee disabilities are manifested by an 
inability to flex or extend his knees from a position of 35 
degrees because of quite significant pain and he has been 
offered arthrodeses (surgical fixation) of his knees as a 
treatment option.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating of 50 percent but no 
higher for post-operative residuals of osteochondritis of the 
left knee, based on limitation of motion due to degenerative 
arthritis, have been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5256, 5257 (2000).

2.  The criteria for a disability rating of 50 percent but no 
higher for post-operative residuals of osteochondritis of the 
right knee, based on limitation of motion due to degenerative 
arthritis, have been met.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5003, 5256, 5257 (2000).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A September 1997 note from a VA physical medical and 
rehabilitation services physician indicates that the 
appellant had advanced degenerative osteoarthritis of both 
knees.  The appellant had not responded to unloading braces 
bilaterally.  His options were severely limited because he 
had been refused total knee replacements because he was only 
41 years old.  Any form of active exercise caused 
considerable pain.  The appellant had been offered 
arthrodeses of the knees but was reluctant to pursue that 
path.  The examiner concluded that there was little else that 
could be done for the appellant.

In December 1997 the appellant was examined by Alan Babb, 
M.D.  Dr. Babb noted that the appellant has last worked as a 
laborer at a construction site in 1993.  Dr. Babb added that 
the appellant was wheelchair bound from severe crippling 
degenerative joint disease in both knees.  On examination, 
the appellant was fitted into a wheelchair with his knees 
strapped in place.  There was no excessive warmth over his 
knees.  The appellant had crippling degenerative joint 
disease.  He was barely able to flex or extend his knees at 
all.  Dr. Babb diagnosed crippling degenerative joint disease 
with end stage degenerative arthritis in both knees.  Dr. 
Babb added that the appellant was clearly at end stage 
degenerative joint disease requiring knee replacements.  
Because the appellant was not age specific, he had been 
refused surgery to replace his knees.  Dr. Babb added that 
the appellant would remain crippled unless he had knee 
replacements.  He stated further that, although the appellant 
may be available for a vocational rehabilitation assignment, 
it was unlikely that he would ever be ambulatory or hirable 
unless his knees were replaced.

In March 1998 the appellant was treated as a VA outpatient 
for degenerative joint disease of both knees.  The examiner 
noted that the appellant remained in a leg brace and used a 
wheelchair.

At a May 1998 VA joints examination, the examiner noted a 
history of bilateral degenerative joint disease.  As history, 
it was noted that in 1993 the appellant underwent 
arthroscopic debridement of the knees.  At that time, x-ray 
examination of the knees revealed degenerative arthritis.  In 
1996 the appellant was referred to rehabilitation for severe 
pains in the knees.  He was noted to have profound weakness 
in the lower extremities.  A magnetic resonance imaging 
study, done in approximately 1996, showed advanced 
degenerative arthritis in both knees.  The appellant reported 
that he had swelling of the knees while in service.  He 
stated that he underwent surgery on both knees.  He stated 
that he did labor-type work until approximately 1993 but had 
to quit because of his knees.  He stated that he had used 
both a walker and a wheelchair since 1993.  He explained that 
he used the walker to transfer from one seat to another, 
e.g., from the wheelchair to the toilet.  He stated that he 
had been unable to walk since September 1993.  Examination of 
the knees revealed slight edema and slight tenderness.  
Extension and flexion were decreased in both knees.  The 
appellant was able to extend his right knee to five degrees 
and flex it to 111 degrees.  He was able to extend his left 
knee to 11 degrees and flex it to 110 degrees.  He complained 
of pain in going through these ranges of motion.  X-ray 
examination of the knees revealed moderate degenerative 
arthritic changes.  The examiner diagnosed degenerative 
arthritis of both knees.  The examiner noted that the 
appellant took tramadol for knee pain and used Zostrix cream.  
The appellant used special knee braces that were prescribed 
at a VA medical center.  The examiner opined that functional 
loss due to pain was quite significant.

In an August 1998 statement to the City of Montgomery, a VA 
physician noted that the appellant had degenerative joint 
disease in both knees and was incapable of bearing weight on 
them.  He indicated that the appellant relied on a powered 
scooter for mobility.  He added that the appellant wore 
braces and ambulated using a wheelchair.

In August 1998 the appellant participated in a VA physical 
therapy program designed to teach him exercises to maintain 
the strength and range of motion in his lower extremities 
even though he wore braces and was confined to a wheelchair 
for ambulation.

An October 1998 VA orthopedic consultation indicated that the 
appellant required total knee arthroplasties for the 
degenerative joint disease in his knees.

A January 1999 outpatient treatment note indicates that VA 
policy, as well as the practice in the private sector, 
contraindicated the performance of a total knee arthroplasty 
on patients under the age of fifty-five.

At an April 1999 hearing before the RO, the appellant 
testified that he had been prescribed a shower stool, a 
walker, braces, and a wheelchair due to the severity of his 
knee disabilities.  He explained that his knees remained 
swollen for prolonged periods and were unable to support his 
weight.  He stated that he required total knee replacement in 
both knees but was not a candidate for that procedure due to 
his age.  He stated that he performed exercises with his legs 
in order to maintain the strength in them until he could 
undergo surgery.

At a July 1999 VA joints examination, the appellant reported 
that he had had knee problems since 1975.  He stated that he 
had been diagnosed with bilateral knee arthritis.  He 
underwent surgery on his left knee in 1976 and 1993 and 
surgery on his right knee in 1975.  He reported that he wore 
a brace continuously.  He was wheelchair dependent.  He 
complained of severe, continuous pain in the knees.  He 
stated that his mother had to assist him.  He stated that he 
went directly from his wheelchair or electric scooter to a 
car seat, a house chair, or his bed.  He explained that he 
did not use his legs because he was unable to bend them.  The 
examiner noted a well-healed scar on the appellant's left 
knee that was mildly stretched and hyperpigmented.  The 
appellant would not allow the examiner to manipulate his 
knees due to pain.  The examiner noted that the knees more or 
less stayed in a position of 35 degrees of flexion.  The 
appellant did have a mild proximal tibia vara and mild to 
moderate bilateral knee genu varus type findings.  The tibial 
tuberosity was not tender.  The knees were only minimally 
warm.  The examiner estimated strength in the lower 
extremities in the 3/5 range.  X-ray examination of the knees 
showed medial moderate or greater compartment arthritic 
changes and patellofemoral arthritis.  The examiner diagnosed 
bilateral knee chronic recurrent moderately severe to severe 
pain, with diagnosed bilateral knee medial compartment 
arthritis and patellofemoral arthritis.  Functional 
limitations were in the range of moderately severe to severe.  
The appellant was wheelchair and assistant dependent.

At a February 2001 videoconference hearing, the appellant 
complained of continuous pain in his knees.  He rated the 
pain as a nine on a scale of one to ten with ten signifying 
the worst pain.  He also reported periodic swelling in the 
knees.  He stated that he had been issued knee braces, a 
wheelchair, a motor scooter, a walker, and a shower stool to 
assist him.  He stated that he unable to walk.  He stated 
that he had not worked since 1992.  He explained that he had 
been unable to continue in his position as a laborer because 
of his knee disabilities.  He testified that his job 
responsibilities had included dropping heavy bundles of paper 
into tall trash barrels and that that task placed too much of 
a strain on his knees for him to continue.  He stated that he 
had completed twelfth grade but had no specialized training 
beyond high school.  He explained that a typical day for him 
consisted of watching television all day.  He stated that his 
mother had to assist him in getting in and out of his bed and 
that he was unable to drive a car.  The appellant's mother 
testified that the appellant did not engage in activities 
other than watching television because he was unable to walk.  
She stated that, in addition to helping the appellant out of 
bed, she also helped him get in and out of the bathtub or 
shower.  

VA has a duty to assist veterans in the development of facts 
pertinent to their claims.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, 114 Stat. 2096 (November 9, 2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A, 5107); 38 C.F.R. 
§ 3.103 (2000).  In this case, there is no indication of 
additional relevant records that the RO has failed to obtain.  
The appellant was notified of the symptomatology necessary 
for increased evaluations, and the RO arranged for VA 
examinations of the appellant.  No further assistance is 
necessary to substantiate the appellant's claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096; see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the duty to assist includes, when appropriate, 
the duty to conduct a thorough and contemporaneous 
examination of the veteran); Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991) (holding that, where the evidence of record 
does not reflect the current state of the veteran's 
disability, a VA examination must be conducted).  Having 
determined that the duty to assist has been fulfilled, the 
Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 
F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Consideration 
of the whole recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. §§ 4.1, 4.2 (2000); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  Where entitlement to compensation has 
already been established, and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994); Peyton, 1 Vet. App. 282; 38 C.F.R. §§ 4.1, 4.2 
(2000).  It is also necessary to evaluate the disability from 
the point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2 (2000), and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor.  38 C.F.R. § 4.3 (2000).

An evaluation of the level of disability includes 
consideration of the functional impairment of the appellant's 
ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2000).  If there is a question 
as to which evaluation to apply to the veteran's disability, 
the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2000).

Regarding musculoskeletal disabilities, such as the 
appellant's bilateral knee disabilities, functional loss 
contemplates the inability of the body to perform the normal 
working movements of the body with normal excursion, 
strength, speed, coordination and endurance, and must be 
manifested by adequate evidence of disabling pathology, 
especially when it is due to pain.  38 C.F.R. § 4.40 (2000).  
A part that becomes painful on use must be regarded as 
seriously disabled.  Id.; see also DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Both limitation of motion and pain are 
necessarily recorded as constituents of a disability.  38 
C.F.R. §§ 4.40, 4.45, 4.55, 4.59; see DeLuca, 8 Vet. App. 
202; see also Johnson v. Brown, 9 Vet. App. 7 (1996); 
VAOPGCPREC 36-97 (December 12, 1997).

The appellant's service-connected post-operative residuals of 
osteochondritis are rated at 30 percent disabling under 
Diagnostic Code 5257 for each knee.  Under Diagnostic Code 
5257, a 30 percent disability rating requires severe 
impairment of the knee with recurrent subluxation or lateral 
instability.  This is the highest disability rating available 
under that diagnostic code.  The evidence shows that the 
appellant's knees are incapable of bearing weight.  Because 
the appellant is confined to a wheelchair, the instability of 
his knees is not the predominant aspect of his disability.  
Therefore, consideration will be given to other potentially 
applicable diagnostic codes.  The appellant has been 
diagnosed with degenerative joint disease of both knees.  
Degenerative arthritis is rated on the basis of limitation of 
motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000).  
Diagnostic Codes 5256, 5260, and 5261 are the codes 
applicable to knee limitation of motion.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5256, 5260, 5261 (2000).

The regulations define normal range of motion for the knee as 
extension to zero degrees and flexion to 140 degrees.  38 
C.F.R. § 4.71 (2000).  Diagnostic Code 5256 provides ratings 
for ankylosis of the knee.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) (defining ankylosis as "immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure").  The evidence regarding the appellant's 
bilateral knee disabilities is consistent.  In December 1997 
Dr. Babb noted that the appellant was barely able to flex or 
extend his knees.  The appellant was in a wheelchair with his 
knees strapped in place.  Dr. Babb added that the appellant 
would remain crippled until having knee replacement surgery.  
At a May 1998 VA joints examination, the examiner noted a 
range of motion from five degrees to 111 degrees in the right 
knee and from 11 degrees to 110 degrees in the left knee but 
added that the appellant complained of pain throughout the 
ranges of motion.  The examiner opined that the functional 
loss due to pain was quite significant.  At a July 1999 VA 
joints examination, the appellant would not allow the 
examiner to manipulate his knees due to pain.  Although the 
appellant's knees are not immobile and consolidated as 
"ankylosis" is defined, with consideration of the pain and 
functional loss that the appellant experiences, his 
limitation of motion is analogous to ankylosis, and a rating 
under Diagnostic Code 5256 is appropriate.  This is 
particularly appropriate in view of the fact that treatment 
records from September 1997 indicate that the appellant had 
been offered arthrodeses (surgical fixation) of his knees as 
a treatment option.

Under Diagnostic Code 5256, extremely unfavorable ankylosis 
of the knee, when the knee is in flexion at an angle of 45 
degrees or more, is assigned 60 percent disability rating.  
When the knee is in flexion between 20 and 45 degrees, a 
disability rating of 50 percent is assigned.  A 40 percent 
disability rating is assigned if the knee is ankylosed in 
flexion between 10 and 20 degrees.  Finally, if the knee is 
ankylosed in full extension or in slight extension between 
zero and 10 degrees, a 10 percent disability rating is 
assigned.  The examiner at the July 1999 VA joints 
examination noted that the appellant's knees stayed in the 
position of 35 degrees of flexion.  Because this is between 
20 and 45 degrees of flexion, the appellant is entitled to a 
50 percent disability rating but no higher for each knee.  
This does not violate the amputation rule of 38 C.F.R. 
§ 4.68.  The amputation rule provides that the combined 
rating for the disabilities of an extremity cannot exceed the 
rating for the amputation at the elective level, were 
amputation to be performed.  The rating for amputation of the 
leg is 60 percent.  38 C.F.R. § 4.71a, Diagnostic Codes 5163, 
5164 (2000).


ORDER

A disability rating of 50 percent but no higher for post-
operative residuals of osteochondritis of the left knee 
subject to the law and regulations governing the payment of 
monetary awards.

A disability rating of 50 percent but no higher for post-
operative residuals of osteochondritis of the right knee is 
granted, subject to the law and regulations governing the 
payment of monetary awards.



REMAND

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities.  38 C.F.R. § 
4.16(a) (2000).

Neither of the recent VA joints examinations included an 
opinion regarding whether the appellant was unemployable due 
to his service-connected knee disabilities.  The discussion 
in those examinations of the appellant's employment history 
and skills is scant.  Where the record does not adequately 
reveal the current state of the claimant's disability, the 
fulfilment of the statutory duty to assist requires a 
thorough and contemporaneous medical examination.  Suttman v. 
Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. 
Derwinski, 1 Vet. App. 121, 124 (1991).  Although Dr. Babb in 
December 1997 suggested that the appellant was not hireable, 
Dr. Babb also indicated that the appellant might be an 
appropriate candidate for vocational rehabilitation.

Accordingly, this case is REMANDED for the following:

1.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  The RO should 
consider whether a VA examination of the 
appellant's knees would be desirable.

2.  The appellant should be afforded a VA 
social and industrial survey to assess 
his employment history and day-to-day 
functioning.  The appellant's claims 
folder should be made available for 
review.  A written copy of the report 
should be inserted into the claims 
folder.

An opinion as to effect of the 
appellant's service-connected knee 
disabilities on activities generally 
required in employment situations for 
which the appellant is qualified should 
be included in the report.  The factors 
and objective findings supporting that 
opinion should be discussed fully.

3.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the appellant and 
the appellant's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issues currently on 
appeal.  An appropriate period of time 
should be allowed for response.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
this appeal.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



